MEMORANDUM **
Joni Jirjis Fatohi, a native and citizen of Iraq, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. Arteaga v. Mulcasey, 511 F.3d 940, 942 n. 1 (9th Cir.2007). We review the BIA’s factual findings for substantial evidence, Ghaly v. INS, 58 F.3d 1425, 1431 (9th Cir. 1995), and deny the petition for review.
The BIA determined that the harm feared by Fatohi may constitute discrimination and harassment, but not persecution and the record does not compel a reversal. See id. Because Fatohi does not contend that he suffered past persecution, and failed to establish a well-founded fear of persecution, he does not qualify for asylum. See 8 C.F.R. § 1208.13(b); see also Limsico v. INS, 951 F.2d 210, 212 (9th Cir.1991).
Because Fatohi failed to satisfy the lower standard of proof for asylum, he necessarily fails to satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.